NO. 07-05-0010-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                   FEBRUARY 28, 2005

                           ______________________________


              JOSEPH ROBERTS AND J & L BAIL BONDS, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

               FROM THE COUNTY COURT OF OCHILTREE COUNTY;

             NO. 2306; HONORABLE KENNETH RAY DONAHUE, JUDGE

                          _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       On January 14, 2005, the clerk of this court received a copy of a Notice of Appeal

filed on behalf of appellants Joseph Roberts and J & L Bail Bonds. By letter dated January

14, 2005, the clerk advised counsel for appellants that a filing fee had not been received,

see TEX . R. APP . P. 5. The clerk’s letter likewise advised that failure to pay the filing fee

may result in dismissal of the appeal. See TEX . R. APP . P. 42.3(c).
       The filing fee has not been paid. Accordingly, this appeal is dismissed. TEX . R. APP .

P. 42.3(c).


                                           James T. Campbell
                                              Justice




                                             -2-